DETAILED ACTION
This action is responsive to Applicant’s request for consideration and the remarks/amendments filed 3-Feb-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-Feb-2021 has been entered.
 
Claim Status
Claims 1-23 are pending
Claims 21-23 are new.
Claims 1-2, 4, 9, 13, and 20 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135) in view of Yang (US Pub. 2014/0034612) and Chen (US Patent Pub. 2014/0302256).
Regarding claim 1, Koshimizu teaches a plasma processing apparatus comprising: 

a stage ([0043] and Fig. 1, susceptor #12) capable of supporting a target object in the chamber ([0043] and Fig. 1, wafer W), the stage including a lower electrode ([0049] and Fig. 1, central electrode #12A), and an electrostatic chuck provided on the lower electrode ([0049] and Fig. 1, electrostatic chuck #44), 10
a high frequency power supply provided outside the chamber body ([0044] and Fig. 1, RF power supply #16) and capable of generating a high frequency power to be supplied to the lower electrode ([0046]); 
a conductor pipe ([0044]-[0045] and Fig. 1, power feed conductor #18 comprising lower power feed rod #22) configured to electrically connect the high frequency power supply and the lower electrode15 (Fig. 1, power supply #16 connected to feed rod #22 to coupling unit #28 to electrode #12A), and wherein the conductor pipe is electrically connected to the high frequency power supply (Fig. 1, power supply #16 connected to feed rod #22 to coupling unit #28 to electrode #12A).

Koshimizu does not teach a plurality of heaters, a plurality of terminals electrically connected to the plurality of heaters, a plurality of power supply lines configured to supply power from a heater controller to the plurality of heaters, wherein the plurality of power supply lines includes a plurality of wirings connected to the plurality of terminals, wherein the plurality of wirings extends to the outside of the chamber body through an inner bore of the conductor pipe.


    PNG
    media_image1.png
    487
    484
    media_image1.png
    Greyscale

a plurality of power supply lines (Yang – [0043] and Fig. 1B, conductor pairs #256-1 and #256-2) configured to supply power from a heater controller to the plurality of heaters (Yang – [0043]: supplying power from supplies #258-1 and #258-2), wherein the plurality of power supply lines includes a plurality of wirings connected to the plurality of terminals (see Yang Fig. 1B), wherein the plurality of wirings extends to the outside of the chamber body through an inner bore of a conductor pipe (Yang – [0042] and Fig. 1B, conductors #256 fed through hollow cylindrical cathode feed conductor #244 through the chamber floor #106, as in Fig. 1A).
	Koshimizu and Yang both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the heaters and supply lines as taught by Yang in order to regulate the temperature of the process kit, which effects 

Modified Koshimizu does not teach a plurality of filters, which partially forms the plurality of power supply lines, provided outside the 20chamber body and configured to prevent the inflow of high frequency power from the plurality of heaters to the heater controller, wherein the plurality of power supply lines includes a plurality of wirings respectively connecting the plurality 25of terminals and the plurality of filters.
However, Chen teaches a plurality of filters (Chen - [0024] and Figs. 1&2, RF filters #160) which partially forms the plurality of power supply lines (Chen – Fig. 2: electrically connected in path from heaters #150 to AC source #165), provided outside the 20chamber body (see Chen Fig. 1) and configured to prevent the inflow of high frequency power from the plurality of heaters to the heater controller (Chen - [0024]: block RF leakage), wherein the plurality of power supply lines includes a plurality of wirings ([0046] and Fig. 2, conductive connections #240) respectively connecting the plurality 25of terminals and the plurality of filters (along the conductive path between filters #160 and terminals connecting #150, identified above).
Modified Koshimizu and Chen both teach plasma-enhanced CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, further modify the modified Koshimizu apparatus to include the RF filters as taught by Chen in order to block RF leakage from the AC source to the heating assembly components, which increases process efficiency and improves process results (Chen – [0024]).

Regarding claim 2, Koshimizu teaches wherein 5the stage further includes a conductive member (Koshimizu - [0045] and Fig. 1, horizontal connecting member #24) provided below the lower electrode (Koshimizu - Fig. 1, below electrode #12A), 
the conductive member is electrically connected to the lower electrode (Koshimizu - Fig. 1: via coupling unit #28), and the conductive member is provided below the 10lower electrode (Fig. 1, below electrode #12A), and a region is defined between the conductive member and the lower electrode at a location below the lower electrode (see annotated Koshimizu Fig. 1 below, space below #12A and above #24), and

    PNG
    media_image2.png
    278
    380
    media_image2.png
    Greyscale

one end of the conductor pipe is connected to the conductive member (Fig. 1, power feed rod #22 connected to horizontal connecting member #24).

	Koshimizu does not teach wherein the plurality of wirings extends to the outside of the chamber body through the region and the inner bore of the conductor pipe.
	However, Yang teaches wherein the plurality of wirings extends to the outside of the chamber body through the region (Yang – Fig. 1B, extends below chamber floor 
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Koshimizu apparatus to include the heaters and supply lines as taught by Yang in order to regulate the temperature of the process kit, which effects the participation rate of the process kit to improve process performance of the wafer (Yang – [0053]-[0054]).

Regarding claim 3, Koshimizu teaches wherein the conductor pipe shares a common central axis with the electrostatic chuck, the lower electrode, and the conductive 20member (see below, annotated Koshimizu Fig. 1).

    PNG
    media_image3.png
    713
    588
    media_image3.png
    Greyscale


However, Chen teaches wherein a plurality of terminals is provided at a peripheral portion of the electrostatic chuck (see annotated Chen - Fig. 1 below) and located at the same distance with respect to the central axis (see below), and each of the plurality of wirings extends downward from 25one end connected to a corresponding terminal among the plurality of terminals through a hole formed in the lower -31-electrode (Chen - [0034]: embedded beneath the tuning electrode and necessarily occupying a space), and laterally extends to the outside of the chamber body through the inner bore of a conductor pipe (see below).

    PNG
    media_image4.png
    587
    845
    media_image4.png
    Greyscale



Regarding claim 4, Koshimizu teaches a matching unit for impedance matching (Koshimizu - [0045] and Fig. 1, matching unit #20), provided between the conductor pipe and the high frequency power supply (Koshimizu - Fig. 1, between power feed rod #22 and power supply #16), wherein the matching unit is provided at a lateral side of the conductor pipe (provided at, and connected to, the outside wall of power feed rod #22).

Regarding claim 5, Koshimizu teaches a matching unit for impedance matching (Koshimizu - [0045] and Fig. 1, matching unit #20), provided between the conductor pipe and the high frequency power supply (Koshimizu - Fig. 1, between power feed rod #22 and power supply #16), wherein the matching unit is provided at a lateral side of the conductor pipe (provided at, and connected to, the outside wall of power feed rod #22).

Regarding claim 6, Koshimizu teaches a matching unit for impedance matching (Koshimizu - [0045] and Fig. 1, matching unit #20), provided between the conductor pipe and the high frequency power supply (Koshimizu - Fig. 1, between power feed rod #22 and power supply #16), wherein the matching unit is provided at a lateral side of the conductor pipe (provided at, and connected to, the outside wall of power feed rod #22).

Regarding claim 9, Koshimizu teaches wherein a tubular member is provided to surround the conductor pipe (see annotated Koshimizu Fig. 1 below, tubular member surrounding portion #22 of the conductor pipe), wherein the tubular member is electrically grounded and is connected to the chamber body (Koshimizu – Fig. 1: tubular member in contact with lower chamber wall, which is grounded.

    PNG
    media_image5.png
    493
    566
    media_image5.png
    Greyscale


Regarding claim 10, Koshimizu teaches wherein the electrostatic chuck (Koshimizu – [0050] and Fig. 1, electrostatic chuck #44) includes a central portion (see annotated Koshimizu Fig. 1 below, the majority of the ESC #44) and a peripheral portion (see annotated Fig. 1 below, small annular-shaped peripheral portion) which extends in a circumferential direction at an outer Application No.: 16/037,461Reply to Office Action dated March 19, 200side of the central portion (along the lower/outer exterior of the central portion), and wherein an upper surface of the peripheral portion extends at a position lower than an upper surface of the central portion (see annotated Fig. 1 below, upper surface of peripheral portion extends, in a horizontal direction, vertically lower than upper surface of central portion).

    PNG
    media_image6.png
    211
    754
    media_image6.png
    Greyscale

The Examiner notes the limitations “central portion” and “peripheral portion” are extremely broad limitations that can be met by any arbitrary subdivision of the electrostatic chuck, provided the subdivisions meet the further structural limitations of the claim.

Regarding claim 11, Koshimizu teaches wherein the target object is mounted on the central portion (see annotated Fig. 1 above, wafer W mounted on central portion) and a focus ring is mounted on the peripheral portion (Koshimizu – [0050] and Fig. 1, focus ring #52 mounted on an exterior peripheral surface of the peripheral portion, as above).

Regarding claim 12, Koshimizu modified by Yang does not teach wherein the peripheral portion is provided with the plurality of terminals.
However, Chen teaches wherein the peripheral portion is provided with the plurality of terminals (Chen – Fig. 1, heating element #150 with terminals in the peripheral region of the substrate support; see Fig. 2, terminations of LC-modeled resistive heating elements to conductive rods #155 in the peripheral portion of the substrate support).

    PNG
    media_image4.png
    587
    845
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the spaced heater wiring configuration as taught by Chen in order to prevent undesired RF coupling to other conductive components (Chen - [0024], [0046]), to increase process uniformity, and prevent damage to apparatus components (Chen - [0024]).

Regarding claim 21, Koshimizu does not teach wherein at least one connector is provided at a lower end opening of the conductor pipe, the at least one connector including an insulator, and the plurality of wirings exit the conductor pipe through the at least one connector.
However, Yang appears teaches wherein at least one connector is provided (Yang – [0067] and Fig. 1B, center insulator #242) at a lower end opening of the conductor pipe (Yang – Fig. 1B, insulator #242 provided at a lower end of hollow cylindrical cathode feed conductor #244), the at least one connector including an insulator (Yang – [0067]), and the plurality of wirings exit the conductor pipe through the 

    PNG
    media_image7.png
    671
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    361
    400
    media_image8.png
    Greyscale

	The Examiner notes that Yang does not explicitly show the physical arrangement of the lines #256 and how they exit the conductor #244, nor is such a feature explicitly described in the written disclosure. Instead, the drawings of Yang appear to show, due to the similarity of the schematic drawing in Fig. 1B to the structural depiction in Fig. 11, that the conductors #256 exit the conductor #244 outwardly in a substantially horizontal direction, similar to the depiction of the line connecting isolation filter #254. The courts have held that the drawings of prior art must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. See In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) and MPEP 2125.


Principally, the ordinary level of skill for one in the PECVD apparatus electrical arts is reasonably high, thus performing the relatively simple task of re-orienting an existing electrical line to extend horizontally similar to another existing electrical line would be well within such a high level of skill.
Additionally, Yang explicitly teaches where the electrical line for an isolation filter/voltage supply for an electrostatic chuck is positioned substantially horizontally relative to a substantially vertical RF feed line (see Yang Fig. 11), thus such an orientation was known and described in the art prior to the date of filing.
Lastly, one of ordinary skill in the art would recognize that a simple re-orientation of the electrical line to be horizontally positioned instead of vertically positioned would generate predictable results, especially since the line in question is for a simple resistive heating element for a large wafer susceptor and not used for RF power delivery to generate a spatially-adjustable plasma (the latter of which one of ordinary skill in the art would recognize as likely to generate unpredictable results). See MPEP 2143(I)(B).

Regarding claim 22, Koshimizu does not teach wherein at least one connector is provided at a lower end opening of the conductor pipe, the at least one connector including an insulator, and the plurality of wirings exit the conductor pipe through the at 
However, Yang appears to teach wherein at least one connector is provided at a lower end opening of the conductor pipe (see annotated Yang Fig. 11 below, opening as identified in hollow conductor #244), 

    PNG
    media_image9.png
    408
    451
    media_image9.png
    Greyscale

the at least one connector including an insulator (Yang – [0042] and Fig. 11, insulator #242), and the plurality of wirings exit the conductor pipe through the at least one connector (see Yang Fig. 1B and 11 below, wirings for the heater supply appear to be drawn similarly to the wiring for the isolation filter/voltage supply for the ESC, thus appear to be formed the same or similarly to the heater wirings), and wherein the at least one connector penetrates through a tubular member (see annotated Yang Fig. 11 above, opening formed in a sidewall of conductor #248), and with respect to a direction 

    PNG
    media_image7.png
    671
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    361
    400
    media_image8.png
    Greyscale


The Examiner notes that Yang does not explicitly show the physical arrangement of the lines #256 and how they exit the conductor #244, nor is such a feature explicitly described in the written disclosure. Instead, the drawings of Yang appear to show, due to the similarity of the schematic drawing in Fig. 1B to the structural depiction in Fig. 11, that the conductors #256 exit the conductor #244 outwardly in a substantially horizontal direction, similar to the depiction of the line connecting isolation filter #254. The courts have held that the drawings of prior art must be evaluated for what they reasonably  and suggest to one of ordinary skill in the art. See In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) and MPEP 2125.

	Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply substitute the horizontal terminal conductor configuration of the isolation filter of Yang for the undisclosed terminal conductor configuration of the heater supplies of Yang to obtain a predictable result and arrive at the claimed invention.
Principally, the ordinary level of skill for one in the PECVD apparatus electrical arts is reasonably high, thus performing the relatively simple task of re-orienting an existing electrical line to extend horizontally similar to another existing electrical line would be well within such a high level of skill.
Additionally, Yang explicitly teaches where the electrical line for an isolation filter/voltage supply for an electrostatic chuck is positioned substantially horizontally relative to a substantially vertical RF feed line (see Yang Fig. 11), thus such an orientation was known and described in the art prior to the date of filing.
Lastly, one of ordinary skill in the art would recognize that a simple re-orientation of the electrical line to be horizontally positioned instead of vertically positioned would generate predictable results, especially since the line in question is for a simple resistive heating element for a large wafer susceptor and not used for RF power delivery to generate a spatially-adjustable plasma (the latter of which one of ordinary skill in the art would recognize as likely to generate unpredictable results). See MPEP 2143(I)(B).

Regarding claim 23, Koshimizu does not teach wherein the at least one connector includes one connector at the lower end opening of the conductor pipe and another connector which penetrates through the tubular member, wherein the another connector is below the one connector, and each of the one connector and the another connector includes an insulator.
However, Yang appears to teach wherein the at least one connector (see annotated Yang Fig. 11 below) includes one connector at the lower end opening of the conductor pipe (see annotated Yang Fig. 11 below, opening as identified in hollow conductor #244) and the one connector includes an insulator (Yang – [0042] and Fig. 11, insulator #242).

    PNG
    media_image9.png
    408
    451
    media_image9.png
    Greyscale

The Examiner notes that Yang does not explicitly show the physical arrangement of the lines #256 and how they exit the conductor #244, nor is such a feature explicitly described in the written disclosure. Instead, the drawings of Yang appear to show, due to the similarity of the schematic drawing in Fig. 1B to the structural depiction in Fig. 11, that the conductors #256 exit the conductor #244 outwardly in a substantially horizontal reasonably disclose and suggest to one of ordinary skill in the art. See In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) and MPEP 2125.

	Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply substitute the horizontal terminal conductor configuration of the isolation filter of Yang for the undisclosed terminal conductor configuration of the heater supplies of Yang to obtain a predictable result and arrive at the claimed invention.
Principally, the ordinary level of skill for one in the PECVD apparatus electrical arts is reasonably high, thus performing the relatively simple task of re-orienting an existing electrical line to extend horizontally similar to another existing electrical line would be well within such a high level of skill.
Additionally, Yang explicitly teaches where the electrical line for an isolation filter/voltage supply for an electrostatic chuck is positioned substantially horizontally relative to a substantially vertical RF feed line (see Yang Fig. 11), thus such an orientation was known and described in the art prior to the date of filing.
Lastly, one of ordinary skill in the art would recognize that a simple re-orientation of the electrical line to be horizontally positioned instead of vertically positioned would generate predictable results, especially since the line in question is for a simple resistive heating element for a large wafer susceptor and not used for RF power delivery to would recognize as likely to generate unpredictable results). See MPEP 2143(I)(B).

Modified Koshimizu does not teach another connector which penetrates through the tubular member, wherein the another connector is below the one connector, and the another connector includes an insulator (for clarity, Yang appears to teach a singular connector that penetrates through the lower end opening of the conductor pipe and the tubular member).
	However, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the singular connector as taught by Yang to be formed into two separate connectors, one below the other, since the courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Claims 7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135), Yang (US Pub. 2014/0034612), and Chen (US Patent Pub. 2014/0302256), as applied to claims 1-6, 9-12, and 21-23 above, and further in view of Yamazawa (US Patent 8,398,815) and Thom (US Pub. 2010/0157552).
The limitations of claims 1-6 and 9-12 are set forth above.
Regarding claim 7, Koshimizu modified by Yang does not teach wherein the plurality of filters constitute a filter device.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, further modify the modified Koshimizu apparatus to include the RF filters as taught by Chen in order to block RF leakage from the AC source to the heating assembly components, which increases process efficiency and improves process results (Chen – [0024]).

Modified Koshimizu does not teach wherein in the filter device, a plurality of coil groups, each including a plurality of coils, is provided.
However, Yamazawa teaches wherein in the filter device, a plurality of coil groups (see annotated Yamazawa Fig. 5 below, coil subunits A(1) + A(2) and B(1) + B(2), for both filter units #54(IN) and #54(OUT)), each including a plurality of coils (each group comprises two sets of two coils 1+2), is provided.
Modified Koshimizu and Yamazawa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the coil group filters as taught by Yamazawa in order to prevent/restrain the filter circuit from suffering from an unusual abnormal increase in the frequency characteristics of the real resistance component, which improves the reproducibility of process performance (Yamazawa – C4, L1-11) and to increase total inductance of the coils in a limited space of the casing (Yamazawa – C4, L23-30).


However, Thom teaches wherein a plurality of coils is provided coaxially to share a central axis (Thom – [0113], [0118]: coiling each sequential inductor in one signal path about/coaxially with a respective inductor of another to form an inner and outer inductor that would share a coaxial central axis).
Modified Koshimizu and Thom both teach electronic high/low pass filters utilizing inductive coils, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the coil groups as taught by modified Koshimizu to be arranged in an inner/outer way to share a central axis in order to conserve space in the filter (Thom – [0113]) and provide additional attenuation of common-mode or differential-mode signals that would not be possible with separated coils (Thom – [0118]).

Regarding claim 16, Koshimizu modified by Yang and Chen does not teach wherein the plurality of coil groups includes a first coil group and a second coil group, and wherein the first coil group is provided at the inner side of the second coil group.
However, Yamazawa teaches wherein the plurality of coil groups includes a first coil group (as in annotated Yamazawa Fig. 5 below, upper coil group comprising B(1)+B(2) for #54(IN) and #54(OUT)) and a second coil group (as in annotated Fig. 5 below, lower coil group comprising A(1)+A(2)), and wherein the first coil group is provided at the inner side of the second coil group (coil group B(1)+B(2) provided at the interior of coil group A(1)+A(2), as viewed along the dotted axis).

    PNG
    media_image10.png
    471
    518
    media_image10.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the coil group filters as taught by Yamazawa in order to prevent/restrain the filter circuit from suffering from an unusual abnormal increase in the frequency characteristics of the real resistance component, which improves the reproducibility of process performance (Yamazawa – C4, L1-11) and to increase total inductance of the coils in a limited space of the casing (Yamazawa – C4, L23-30).

Regarding claim 17, Koshimizu modified by Yang, Chen, and Yamazawa does not teach wherein the inner diameter of the second coil group is greater than the outer diameter of the first coil group.
However, Thom teaches wherein the inner diameter of a second coil group is greater than the outer diameter of a first coil group (Thom – [0113], [0118]: coiling each sequential inductor in one signal path about/coaxially with a respective inductor of another to form an inner and outer inductor that would share a coaxial central axis, where the inner coil would naturally have a smaller outer diameter than the outer coil).


Regarding claim 18, Koshimizu modified by Yang and Chen does not teach wherein the number of coils included in the first coil group is different from the number of coils included in the second coil group.
While Yamazawa does not explicitly teach wherein the number of coils included in the first coil group is different from the number of coils included in the second coil group, Yamazawa does teach that the number of coils is a result effective variable. Specifically, that each of the initial stage coils can be alternatively divided into more than just two coil subunits (Yamazawa – C17, L34-39), which affects the frequency characteristics of the real resistance component, the ratio of the filter power loss, and ultimately the reproducibility of the process performance (Yamazawa – C17, L24-27).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the number of coils through routine experimentation in order to affect the frequency characteristics of the real resistance component, the ratio of the filter power loss, and ultimately the reproducibility of the process performance (Yamazawa – C17, L 24-27). It 

Regarding claim 20, Koshimizu modified by Yang and Chen do not teach wherein the plurality of coils have leader lines which are connected to the plurality of wirings, nor wherein the leader lines are provided at equal intervals in the circumferential direction about the central axis.
However, Yamazawa teaches wherein the plurality of coils have leader lines (Yamazawa – C11, L3 and Fig. 6, terminals T(1) and T(2) connected to the plurality of wirings (RF filters connected as shown in Chen Fig. 2, as combined above), and wherein the leader lines are provided at equal intervals (Yamazawa Fig. 6, terminals appear to be 180º apart) in the circumferential direction about the central axis (see Yamazawa Fig. 6, spaced about the central vertical axis of A(1) and A(2)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the coil group filter configuration as taught by Yamazawa in order to prevent/restrain the filter circuit from suffering from an unusual abnormal increase in the frequency characteristics of the real resistance component, which improves the reproducibility of process performance (Yamazawa – C4, L1-11) and to increase total inductance of the coils in a limited space of the casing (Yamazawa – C4, L23-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135), Yang (US Pub. 2014/0034612), and Chen (US Patent Pub. 2014/0302256), as applied to claims 1-6, 9-12, and 21-23 above, and further in view of Yamaguchi (US Patent 6,878,211).
The limitations of claims 1-6 and 9-12 are set forth above.
Regarding claim 8, Koshimizu teaches wherein the conductor pipe has a first pipe (Koshimizu – [0044] and Fig. 1, horizontal connecting member #24), a second pipe ([0044] and Fig. 1, vertical connecting member #26), and a third pipe ([0044] and Fig. 1, lower power feed rod #22) made of a conductor (Koshimizu – [0045]: components of power feed conductor #18 may be made of a high electric conductivity material), wherein the second pipe is connected to the conductive member (Fig. 1, #26 connected to #24), wherein the third pipe is electrically connected to the high frequency power supply via the matching unit (Fig. 1, #22 connected through matching unit #20 to RF power supply #16).

    PNG
    media_image11.png
    499
    567
    media_image11.png
    Greyscale

Modified Koshimizu does not teach wherein a lower end portion of the first pipe is fitted into an inner bore of the third pipe (as above, connection A), nor wherein an upper end portion of the first pipe is fitted into an inner bore of the second pipe (as above, connection B).

Modified Koshimizu and Yamaguchi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connections A and B of modified Koshimizu (see above annotated Koshimizu Fig. 1) with the holding member as taught by Yamaguchi in order to decrease thermal stress at a joining portion so that strain, misalignment, and breakage at the joining portion can be prevented (Yamaguchi – C2, L12-15).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135), Yang (US Pub. 2014/0034612), and Chen (US Patent Pub. 2014/0302256), as applied to claims 1-6, 9-12, and 21-23 above, and further in view of Yamazawa (US Patent 8,398,815).
The limitations of claims 1-6 and 9-12 are set forth above.
Regarding claim 13, modified Koshimizu does not teach wherein the plurality of filters includes a plurality of coils and a plurality of capacitors, wherein the plurality of coils are accommodated in a frame which is made of a conductive material and electrically grounded, wherein the plurality of capacitors are accommodated in a capacitor box which is electrically connected to the frame.
However, Yamazawa teaches wherein the plurality of filters includes a plurality of coils (Yamazawa – C14, L10 and Fig. 5, coil subunits A(1), A(2), B(1), and B(2) for both filters #54(IN) and #54(OUT)) and a plurality of capacitors (C15, L2 and Fig. 5, capacitors #110(1) and #110(2) for both #54(IN) and #54(OUT), wherein the plurality of coils are accommodated in a frame (C12, L2 and Fig. 5, outer edge portions of conductive casing #120) which is made of a conductive material and is electrically grounded (see Fig. 1, filter units positioned on lower chamber wall, which is grounded), wherein the plurality of capacitors are accommodated in a capacitor box (C12, L2 and Fig. 5, walls of conductive casing #120) which is electrically connected to the frame (the capacitor box is the entire enclosure of casing #120, while the frame is considered to be edge portions of the conductive casing where vertical and horizontal sidewalls meet).
Modified Koshimizu and Yamazawa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the coil group filters as taught by Yamazawa in order to prevent/restrain the filter circuit from suffering from an unusual abnormal increase in the frequency characteristics of the real resistance component, which improves the reproducibility of process performance (Yamazawa – C4, L1-11), to increase total 

Regarding claim 14, Koshimizu modified by Yang and Chen do not teach wherein the capacitor box and the frame are formed as one unit.
However, Yamazawa teaches wherein the capacitor box and the frame are formed as one unit (Yamazawa – Figs. 5 and 6, casing #120 as explained above: the capacitor box is the entire enclosure of casing #120, while the frame is considered to be edge portions of the conductive casing where vertical and horizontal sidewalls meet, thus is formed integrally as one unit).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koshimizu apparatus with the coil group filters as taught by Yamazawa in order to prevent/restrain the filter circuit from suffering from an unusual abnormal increase in the frequency characteristics of the real resistance component, which improves the reproducibility of process performance (Yamazawa – C4, L1-11), to increase total inductance of the coils in a limited space of the casing (Yamazawa – C4, L23-30), and to provide a casing with increased magnetic permeability, which is superior in shielding capacity and anti-rusting (Yamazawa - C12, L9-12).
The Examiner notes that the limitation “formed as one unit” causes the claim to read as a product-by-process claim. The courts have held that the patentability of a product does not depend on its method of production and, if the product is the same as In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135), Yang (US Pub. 2014/0034612), Chen (US Patent Pub. 2014/0302256), Yamazawa (US Patent 8,398,815), and Thom (US Pub. 2010/0157552), as applied to claims 7, 16-18, and 20 above, and further in view of Ishizuka (US Patent 5,531,834).
The limitations of claims 7, 16-18, and 20 are set forth above.
Regarding claim 15, Koshimizu modified by Yang and Chen do not teach wherein each of the plurality of coils has a conductor and a resin covering the conductor.
However, Yamazawa teaches wherein each of the plurality of coils has a conductor and an insulator covering the conductor (Yamazawa – Fig. 8 and C12, L35-49: coil subunits constructed from conductive coil wires, wherein one coil wire is covered with an insulation coat, e.g. Teflon- thus one conductive wire is completely covered by the insulation coat, while the upper and lower surfaces of the other conductive wire are covered by the same material). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further incorporate the conductive wire coating as taught by Yamazawa in order to prevent short-circuits between the conductive coil wires (Yamazawa – C12, L44-46).

Modified Koshimizu does not explicitly describe the Teflon insulator covering the conductor as a resin (in the instant Application, examples of resins are stated to include PEEK or polyimide – pg. 18, L3-7).
However, Ishizuka teaches wherein an insulating cover for a conductive wire comprises polyimide (Ishizuka – C14, L40-42).
Modified Koshimizu and Ishizuka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the insulating material as taught by modified Koshimizu with the polyimide insulating material as taught by Ishizuka in order to prevent metallic pollution of the wire (Ishizuka – C14, L42-43). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US Patent Pub. 2009/0242135), Yang (US Pub. 2014/0034612), Chen (US Patent Pub. 2014/0302256), Yamazawa (US Patent 8,398,815), and Thom (US Pub. 2010/0157552), as applied to claims 7, 16-18, and 20 above, and further in view of Long (US Pub. 2012/0032756).
The limitations of claims 7, 16-18, and 20 are set forth above.
Regarding claim 19, modified Koshimizu does not teach wherein a pitch between turns of coils of the second coil group is greater than a pitch between turns of coils of the first coil group.
However, Long teaches wherein a pitch between turns of coils of a second coil group is greater than a pitch between turns of coils of the first coil group (Long – [0060]-[0067] and see Fig. 4, a pitch “r” may be smaller than a preceding cable portion with pitch “s”, or a pitch “s” may be larger than a preceding cable portion with pitch “t”).
Modified Koshimizu and Long both teach PECVD apparatuses with RF filters for heating devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the coils of the radially outer coil group of modified Koshimizu (particularly, Yamazawa and Thom) to have a larger pitch than the coils of the radially inner coil group since Long teaches such a configuration is advantageously utilized to block RF power at two different frequencies (Long – [0062]) and to substantially improve plasma processing uniformity and consistency (Long – [0062]).

Double Patenting
Duplicate Claim Warning
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Response to Arguments
Applicant is thanked for their amendments to claim 13 to correct minor informalities as objected to in the previous Office Action. As such, the objection to claim 13 is withdrawn.

Applicant is thanked for the amendment to claim 4 to change its dependence, which alleviates the antecedent basis problem as raised in the previous Office Action in regards to claim 8. As such, the rejection of claim 8 under section 112(b) is withdrawn.

Applicant is thanked for the amendment to claim 9 to alleviate indefinite claim language as raised in the previous Office Action. As such, the rejection of claim 9 under section 112(b) is also withdrawn.

Applicant’s arguments with respect to the Chen reference have been carefully considered but are moot since the current rejection does not rely upon Chen to teach the limitations as so argued by the Applicant. See the Yang reference, as set forth above, which is now relied upon to teach specific routings of heater wires through an inner conductor pipe of a CVD susceptor.
The current Office Action relies upon Chen only to teach the RF filters as claimed in claims 1 and 7, and locations of the heater terminals in claims 3 and 13, as set forth Chen, thus no further response appears to be required from the Examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Patent 8,206,552) teaches a heater power source electrically connected through a sidewall of an RF feed for a susceptor (Fig. 3). Takahashi (US Pub. 2005/0274324) teaches a CVD apparatus with structural similarity comprising a heating element inside an inner pipe (Figs. 1 and 6). Kawasaki (US Patent 7,718,930) teaches a hollow susceptor pipe with multiple heating wires with wire spacing connectors (Figs. 1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718